Citation Nr: 0740621	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including an undiagnosed illness manifested by chest pain and 
symptoms of tachycardia.

2.  Entitlement to service connection for inflammatory 
arthritis, including an undiagnosed illness manifested by 
diffuse joint pain.

3.  Entitlement to service connection for diverticulitis, or 
an undiagnosed illness manifested by intestinal symptoms.

4.  Entitlement to service connection for a sleep disorder, 
including an undiagnosed disability manifested by sleep 
disturbances.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1992, including service in the Southwest Asia theater 
of operations from January 1991 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A hearing at the RO was held in April 2006, before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In October 2007, the veteran's representative submitted 
claims of service connection for a panic disorder and 
alcoholism.  These matters are referred to the RO for initial 
consideration.

As set forth in more detail below, a remand is necessary with 
respect to the issue of service connection for inflammatory 
arthritis, including an undiagnosed illness manifested by 
diffuse joint pain, and the issue of service connection for a 
sleep disorder, including an undiagnosed disability 
manifested by sleep disturbances.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A heart disability was not shown in service or for many 
years thereafter, and the most probative evidence indicates 
that the veteran's current heart disorder, cardiac 
dsyrhythmias with chronic palpitations, is not causally 
related to his active service, any incident therein, nor are 
his cardiac symptoms the result of an undiagnosed illness 
resulting from service in Southwest Asia during the Gulf War.

2.  The record contains no probative evidence that the 
veteran currently has diverticulitis.  

2.  An intestinal disorder was not shown in service or for 
many years thereafter, and the most probative evidence of 
record indicates that the veteran's currently diagnosed 
condition, gastroesophageal reflux disorder, is not causally 
related to his active service, any incident therein, or any 
undiagnosed illness resulting from service in Southwest Asia 
during the Gulf War.


CONCLUSIONS OF LAW

1.  A heart disability, including an undiagnosed illness 
manifested by chest pain and symptoms of tachycardia, was not 
incurred in active service, nor may it be presumed to have 
been incurred in service, including in the Southwest Asia 
theater of operations during the Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 
3.309, 3.317 (2007).

2.  Diverticulitis, gastroesophageal reflux disorder, or an 
undiagnosed illness manifested by intestinal symptoms, was 
not incurred in active service, nor may it be presumed to 
have been incurred in service, including in the Southwest 
Asia theater of operations during the Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, upon receipt of his application, the RO sent 
the veteran letters in September 2000, December 2000, and 
June 2001, advising him of the evidence necessary to support 
his claims and asking him to submit or identify additional 
necessary evidence.  Additionally, at his April 2006 hearing, 
the undersigned Veterans Law Judge also emphasized to the 
veteran the necessity of submitting or identifying medical 
evidence in support of his claim.  See Constantino v. West, 
12 Vet. App. 517 (1999).

The June 2001 letter discussed above was sent for the express 
purpose of satisfying the VCAA.  This letter specifically 
advised the veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
the veteran did not respond to any of the RO's letters.

The Board acknowledges that the June 2001 VCAA letter does 
not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

In that regard, the Board notes in September 2006, the RO 
issued a letter for the express purpose of notifying the 
veteran of the additional elements imposed by the Court in 
Dingess/Hartman.  The RO then reconsidered the veteran's 
claims, as evidenced by the August 2007 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records submitted by the veteran.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor specifically identified any additional post-
service VA or private clinical records pertaining to his 
claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  The veteran has also been afforded 
a series of VA medical examination in connection with his 
claims.  38 C.F.R. § 3.159(c)(4) (2007).  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

The veteran's service medical records are negative for 
complaints or findings of a heart disorder, diverticulitis, 
or an intestinal disorder.  

In May 1987, the veteran was hospitalized with complaints of 
pain in his feet, knees, hands, and wrists, associated with 
fever.  He was treated with aspirin and his symptoms improved 
within one week.  Diagnostic testing revealed an ASO titer of 
645.  On follow-up in the rheumatology clinic in July 1987, 
the assessment was acute rheumatic fever, resolving.  

At his November 1991 military separation medical examination, 
the veteran specifically denied a history of pain or pressure 
in his chest, palpitation or pounding heart, heart trouble, 
frequent indigestion, and stomach or intestinal trouble.  
Examination was normal in all pertinent respects.  A chest X-
ray was negative.  

In July 2000, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
"Persian Gulf Syndrome" to include a heart condition and 
diverticulitis/intestinal condition.

In support of his claim, the veteran submitted private 
medical records showing that in August 1999, he sought 
treatment for a nodule on his testicle.  Incidentally, he 
reported a history of diverticulosis.  

Also submitted by the veteran were private medical records 
showing that in July 2000, he sought emergency treatment at a 
private facility with complaints of chest pain, a rapid heart 
beat, and nausea.  The impression was atrial fibrillation.  
The veteran was discharged home with Cardizem and aspirin.  

Later that day, the veteran sought treatment at a VA 
facility, stating that he had had an episode of chest pain 
and shortness of breath that morning.  He indicated that he 
received an unknown medication at a private facility which 
had slowed his heart.  The veteran reported that he had 
experienced a similar episode two weeks prior, which had 
lasted 20 minutes.  He also reported a history of rheumatic 
fever.  The impression was sinoventricular tachycardia and 
the veteran was referred for a cardiology consultation, but 
he failed to appear for his appointment.  

In a December 2002 letter, the veteran claimed that in July 
1987, while on active duty, he developed strep throat which 
went untreated for several days due to the requirements of 
his military duties.  He indicated that when he could no 
longer fit in his boots due to severe edema, he was sent to 
the base physician who immediately hospitalized him.  He 
claimed that the physician informed him and his mother, who 
was apparently present at the time, that the veteran had 
contracted inflammatory arthritis due to untreated strep 
throat.  The veteran claimed that he was further advised that 
he should be sure to seek medical treatment for any future 
illness, as his condition could develop into acute rheumatic 
fever which, in turn, could produce a heart murmur.  The 
veteran claimed that his diverticulitis and intestinal 
condition had occurred immediately after his discharge in 
1992.  

Thereafter, the veteran submitted additional clinical records 
from a private cardiologist, dated from August 2004 to 
October 2005.  In pertinent part, these records show that in 
August 2004, the veteran was evaluated in connection with his 
complaints of episodes of rapid heart action, the first of 
which had occurred about four years prior.  On examination, 
the veteran's systems were normal.  He denied 
gastrointestinal complaints, including ulcers, indigestion, 
change in bowel habits, and blood in the stool.  The 
assessments were symptoms of tachycardia and hypertension.  
The veteran thereafter underwent extensive diagnostic 
testing, including EKG, echocardiogram, and Holter monitor.  
In October 2005, the veteran underwent a cardiac 
catheterization and coronary arteriography, which showed 
normal coronary arteries.  The diagnosis of the cardiologist 
was symptoms of tachycardia, no serious abnormal rhythm yet 
documented, and chest pain, normal coronary arteries.  

At his April 2006 Board hearing, the veteran testified that 
he had developed a heart condition, manifested by a racing 
heart and chest pain, approximately five years prior.  He 
stated that he had undergone numerous diagnostic tests by 
private physicians, including a recent cardiac catherization, 
but that the results had been normal.  The veteran further 
testified that he had a "diverticulitis intestinal 
condition," which caused symptoms such as nausea and 
vomiting.  He claimed that his symptoms had started during 
the Gulf War and had continued to the present day.  

In January 2007, the veteran underwent VA cardiology 
examination at which he reported that he had been diagnosed 
as having rheumatic fever shortly after entering military 
service.  He stated that his symptoms at that time had 
included fever, malaise, and joint pains.  He stated that he 
was hospitalized for one week, given antibiotics, and 
improved.  A number of years later, sometime in the 1990's, 
the veteran indicated that he developed heart palpitations.  
On at least one occasion, he was evaluated in an emergency 
room setting and was documented to have atrial fibrillation 
with rapid ventricular response.  In 2006, he had a loop 
recorder implanted and had been documented as having 
premature atrial contractions, premature ventricular 
contractions, and sinus tachycardia.  The veteran indicated 
that about every four to five months, he had an attack of 
palpitations.  However, he indicated that he did not seek 
medical treatment because he felt it did him no good.  
Examination, including chest X-ray, showed that the veteran 
had an implanted object in the left chest wall but was 
negative for acute cardiopulmonary findings.  EKG showed 
sinus rhythm at 66, sinus arrhythmia, and occasional 
premature ventricular contractions.  The impression was 
rheumatic fever, 1987, resolved; and cardiac dsyrhythmias 
with symptomatic palpitations, chronic.  After examining the 
veteran and reviewing his claims folder, the examiner 
concluded that although it was theoretically possible that 
the veteran's episodic rhythm disorder could be related to 
the rheumatic fever in 1987, it was less likely than not.  
The examiner noted that rhythm disorders were commonly 
idiopathic, and it is less likely than not that his symptoms 
or rhythm disturbances were caused by or a result of 
undiagnosed illness resulting from service in Southwest Asia 
during the Gulf War.  

At a VA infectious/immune/nutrition disorders examination in 
January 2007, the veteran reported a history of rheumatic 
fever in service.  Currently, he indicated that he rarely got 
sick and did not know of any active infections or nutritional 
condition which affected him.  He denied currently 
experiencing any problems with fever, chills, or skin rashes.  
His appetite was good and he ate a normal diet.  He denied 
lymphadenopathy and diarrhea.  Diagnostic testing, including 
a liver function test and blood work, was normal.  The 
impression was rheumatic fever, 1987, treated with 
resolution.  The examiner indicated that there was no 
compelling evidence of any active, clinically significant 
infectious or immune nutritional disease.  

At a VA general medical examination in January 2007, the 
veteran's complaints included irregular heart beats and an 
intestinal condition manifested by symptoms including nausea, 
vomiting, and heartburn.  On examination, the veteran's bowel 
sounds were normal.  There was no tenderness or palpable 
masses.  There was no abdominal guarding and the liver and 
spleen were normal.  

At a VA intestines examination in January 2007, the veteran 
reported that he had been diagnosed as having possible 
diverticulosis at some point in the past.  However, the 
examiner noted that the veteran said he had never had a lower 
GI series or colonoscopy to confirm this.  At the present 
time, the veteran indicated he was gaining weight and had a 
good appetite.  He had occasional heartburn after eating 
spicy foods or occasional pyrosis, perhaps once per months.  
When he woke up in the morning, the veteran stated that he 
may have a nervous stomach and if he coughs too much, he 
could vomit up a small amount of bilious fluid.  He indicated 
that he had not been diagnosed with, nor was he under 
treatment for, any specific gastrointestinal disorder.  The 
veteran indicated that his bowel habits were normal and he 
did not have diarrhea or constipation.  He denied any melena, 
hematochezia, or hematemesis in recent years.  The veteran 
stated that he ate a normal diet and denied abdominal pain.  
Physical examination was normal, as was diagnostic testing 
such as a liver function test.  The impression was 
gastroesophageal reflux disorder, mild, stable.  The examiner 
indicated that it was less likely than not that the veteran's 
gastrointestinal symptoms were related to an undiagnosed 
illness accrued during active service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as peptic 
ulcers and cardiovascular-renal disease, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

Additionally, service connection for chronic, undiagnosed 
illness (or a medically unexplained chronic multisymptom 
illness such as fibromyalgia) arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2007).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Analysis

Heart disability

The veteran seeks service connection for a heart disability, 
claiming that he developed a heart disability, including a 
racing heart, as a result of contracting rheumatic fever 
during active service.  In the alternative, he contends that 
he has an undiagnosed illness manifested by symptoms such as 
chest pain and heart palpitations secondary to service in the 
Gulf War.

With respect to the veteran's first contention, the Board 
notes that the veteran's service medical records are entirely 
negative for complaints or findings of a heart disability.  
In fact, at his November 1991 military separation medical 
examination, the veteran specifically denied a history of 
pain or pressure in his chest, palpitation or pounding heart, 
and heart trouble.  Examination was normal in all pertinent 
respects, including a chest X-ray.  

Similarly, the post-service medical evidence is negative for 
complaints or findings of a heart disorder for many years 
after service.  In fact, the first post-service notation is 
not until July 2000, more than eight years after service 
separation, when the veteran sought treatment for chest pain 
and a rapid heart beat.  At that time, he was diagnosed as 
having atrial fibrillation.  In view of the foregoing, the 
Board finds that the most probative evidence shows that a 
heart disability was not present in service, within the first 
post-service year, or for many years thereafter.  

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, however, the record on appeal contains no 
probative evidence of a link between any current heart 
disorder and the veteran's active service or any incident 
therein.  In fact, in January 2007, a VA medical examiner, 
after examining the veteran and reviewing his claims folder, 
concluded that it was less likely than not that the veteran's 
current heart disorder was causally related to his episode of 
rheumatic fever during service.  There is no other probative 
evidence of record relating the veteran's current heart 
disorder to his active service or any incident therein.  

In that regard, the Board has considered the veteran's 
statements that he currently has a heart condition due to 
rheumatic fever during service.  However, since he is not a 
medical professional, he is not competent to provide an 
opinion regarding the etiology of his heart condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board is unable to assign probative value to the veteran's 
assertions in this regard.

In summary, lacking evidence of a heart disability during 
service or for many years thereafter, and absent probative 
evidence of a link between the veteran's current heart 
disorder and his active military service, service connection 
for a heart disorder on a direct or presumptive basis is not 
warranted.  

The Board has also considered whether service connection for 
a heart disorder may be presumptively established under 38 
U.S.C.A. § 1117 and 38 .C.F.R. § 3.317.  In that regard, the 
record shows that at the January 2007 VA medical examination, 
the examiner attributed the veteran's complaints of cardiac 
symptoms to cardiac dsyrhythmias with symptomatic 
palpitations.  Thus, his claimed symptoms have been 
attributed to a known cause and the examiner further 
concluded that it was less likely than not that any of the 
veteran's cardiac symptoms are the result of an undiagnosed 
illness resulting from service in Southwest Asia during the 
Gulf War.  

The Board finds that the January 2007 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who clearly 
has the expertise to opine on the matter at issue in this 
case.  In addition, he addressed the veteran's contentions, 
gave a rationale for his opinion, and based such opinion on a 
review of the veteran's claims folder.  Finally, the Board 
notes that there is no other medical opinion of record which 
contradicts his conclusions.  For these reasons, the Board 
concludes that service connection for a heart disorder is not 
warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for a 
heart disability, including an undiagnosed illness manifested 
by chest pain and symptoms of tachycardia.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Diverticulitis or an undiagnosed illness manifested by 
intestinal symptoms

The veteran also seeks service connection for diverticulitis 
or an undiagnosed illness manifested by intestinal symptoms.  
He contends that he developed this condition as a result of 
his service during the Gulf War. 

As a preliminary matter, the Board notes that the record on 
appeal is entirely negative for any competent evidence that 
the veteran currently has diverticulitis.  While he has 
reported in clinical settings that he has a history of 
diverticulosis, such diagnosis has never been confirmed by 
any medical professional.  The veteran's statements that he 
has a history of such condition, standing alone, are 
insufficient to constitute competent evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as a 
diagnosis); see also Warren v. Brown, 6 Vet. App. 4 (1993) 
(holding that a veteran's lay statements relating what a 
medical professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim).  Absent competent evidence that the veteran 
currently has diverticulitis, service connection for that 
disorder is not warranted.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  

With respect to the veteran's contentions that service 
connection is warranted for some other intestinal disorder, 
the Board notes that the veteran has recently been diagnosed 
as having gastroesophageal reflux disease, at the January 
2007 VA medical examination.  There is no indication in the 
evidence of record, however, that any medical professional 
has related the veteran's current gastroesophageal reflux 
disorder to his active service or any incident therein.  

The Board has considered the veteran's claim that his 
intestinal symptoms began during the Gulf War and have been 
present since that time.  However, as delineated in detail 
above, the veteran's service medical records are entirely 
silent for any mention of an intestinal disorder, including 
gastrointestinal reflux disease.  In fact, at his November 
1991 military separation medical examination, the veteran 
specifically denied a history of frequent indigestion, as 
well as stomach or intestinal trouble.  Similarly, the Board 
notes that the post-service medical evidence of record is 
negative for complaints or findings of an intestinal 
disorder, including gastrointestinal reflux disorder, for 
many years after service separation.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  In this case, the fact that the contemporaneous 
service medical records do not provide subjective or 
objective evidence that supports the veteran's recent 
recollection that he experienced continuous intestinal 
symptoms since serving in the Persian Gulf is persuasive 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, 10 Vet. App. at 496.

Similarly, the Board notes that the post-service medical 
records are negative for complaints or findings of an 
intestinal disorder for many years after service.  With 
regard to the long evidentiary gap in this case between 
active service and the earliest intestinal complaints, the 
Board notes that this absence of evidence also constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing intestinal complaints, 
symptoms, or findings in service and for many years after the 
period of active duty is itself evidence which tends to show 
that an intestinal disorder, including gastroesophageal 
reflux disorder, did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

For the reasons set forth above, the Board finds that an 
intestinal disorder, including gastroesophageal reflux 
disorder, was not present in service or for many years 
thereafter, nor does the objective evidence of record support 
the veteran's contentions of continuous symptomatology since 
service.  Similarly, the record on appeal contains no 
indication that the veteran's current gastroesophageal reflux 
disorder is causally related to his active service or any 
incident therein.  For these reasons, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for an intestinal disorder, including 
gastroesophageal reflux disorder, on a direct basis.  

The Board has considered whether service connection for an 
intestinal disorder, including gastroesophageal reflux 
disease, may be presumptively established under 38 U.S.C.A. § 
1117 and 38 .C.F.R. § 3.317.  In that regard, the record 
shows that at the January 2007 VA medical examination, the 
examiner attributed the veteran's complaints of intestinal 
symptoms to gastroesophageal reflux disorder.  Thus, his 
claimed symptoms have been attributed to a known cause and 
the examiner concluded that it was less likely than not that 
any of the veteran's gastroesophageal reflux symptoms related 
to an undiagnosed illness accrued during active duty.  Thus, 
service connection for an intestinal disorder, including 
gastroesophageal reflux disease, is not warranted under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diverticulitis or an undiagnosed illness 
manifested by intestinal symptoms.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a heart disability, 
including an undiagnosed illness manifested by chest pain and 
symptoms of tachycardia, is denied.

Entitlement to service connection for diverticulitis, 
gastroesophageal reflux disorder, and an undiagnosed illness 
manifested by intestinal symptoms, is denied.


REMAND

The veteran also seeks service connection for inflammatory 
arthritis and a sleep disorder.  

In September 2006, the Board remanded these matters for the 
purpose of obtaining VA medical examinations to determine the 
nature and etiology of his claimed inflammatory arthritis and 
sleep disorder.  

A review of the record indicates that, pursuant to the 
Board's remand instructions, the veteran underwent VA medical 
examination in January 2007.  Unfortunately, the examiners 
did not provide the medical opinions requested by the Board.  

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this matter must be remanded to the RO for compliance with 
the instructions of the previous Remand.




Accordingly, the case is REMANDED for the following action:

1.  The veteran 
should be afforded a 
VA orthopedic 
examination to 
determine the nature 
and etiology of his 
claimed inflammatory 
arthritis.  The 
claims folder must 
be made available to 
the examiner for 
review in 
conjunction with the 
examination.  The 
examiner should be 
requested to 
delineate the 
veteran's claimed 
joint symptoms, and 
comment whether 
there is any 
objective evidence 
that the veteran 
suffers from such 
symptoms.  If so, 
the examiner should 
opine whether it is 
at least as likely 
as not that such 
symptoms are 
attributable to a 
known clinical 
diagnosis, such as 
rheumatic arthritis, 
or whether such 
symptoms are due to 
an undiagnosed 
illness resulting 
from service in 
Southwest Asia 
during the Gulf War.  
If the claimed 
symptoms are 
attributable to a 
known clinical 
diagnosis, the 
examiner should 
provide an opinion 
as to whether it is 
at least as likely 
as not that the 
diagnosed disorder 
is causally related 
to the veteran's 
active service or 
any incident 
therein, including 
treatment for acute 
rheumatic fever in 
July 1987.

2.  The veteran 
should also be 
scheduled for an 
appropriate VA 
medical examination 
to determine the 
nature and etiology 
of his claimed sleep 
disorder.  The 
claims folder should 
be made available to 
the examiner for 
review in 
conjunction with the 
examination.  The 
examiner should be 
requested to 
delineate the 
veteran's claimed 
sleep disorder 
symptoms, and 
comment whether 
there is any 
objective evidence 
that the veteran 
suffers from such 
symptoms.  If so, 
the examiner should 
opine whether it is 
at least as likely 
as not that such 
symptoms are 
attributable to a 
known clinical 
diagnosis or whether 
such symptoms are 
due to an 
undiagnosed illness 
resulting from 
service in Southwest 
Asia during the Gulf 
War.  If the claimed 
symptoms are 
attributable to a 
known clinical 
diagnosis, the 
examiner should 
provide an opinion 
as to whether it is 
at least as likely 
as not that the 
diagnosed disorder 
is causally related 
to the veteran's 
active service or 
any incident 
therein.

3.  After the above 
actions have been 
completed, the RO 
should review the 
evidence of record 
and readjudicate the 
remaining claims on 
appeal.  If the 
claims remain 
denied, the RO 
should provide the 
veteran and his 
representative with 
a supplemental 
statement of the 
case (SSOC) and 
allow an appropriate 
period of time for 
response.  The case 
should then be 
returned to the 
Board for further 
consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


